Citation Nr: 1029050	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  10-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2006 Board decision denied the appellant's claim 
for entitlement to service connection for hearing loss because 
the evidence did not show that the appellant's hearing loss was 
incurred in or aggravated during active military service. 

2.  Evidence received subsequent to the January 2006 Board 
decision is new, but is not material, as it does not raise a 
reasonable possibility of substantiating the claim for service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision is final as to the claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.1100 (2009). 

2.  New and material evidence has not been received since the 
January 2006 Board  decision to reopen the claim of entitlement 
to service connection for bilateral hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). The Court observed that a claim of entitlement 
to service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element requires 
notice of these five elements.  See id.  In addition, the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to 
the adjudication of petitions to reopen service connection 
claims, the appellant be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, letters 
dated in June 2009 and August 2009 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, 19 Vet. App. at 
490.  

The June 2009 letter provided notice of the elements of new and 
material evidence and the August 2009 letter provided reasons for 
the prior denial.  The criteria of Kent are satisfied.  See Kent, 
20 Vet. App. at 9.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The private audiological report from A.S., 
M.D., specified by the appellant in a December 2009 VA Form 21-
4142, Authorization and Consent to Release Information, has been 
associated with the file.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with 
his petition to reopen.  As discussed below, the Board concludes 
that new and material evidence has not been received on this 
claim.  Accordingly, there is no duty to provide an examination 
and no error exists.  See id.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Applicable Law

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted 
to agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

 B.  Service Connection Law

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a service-
connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements for a 
successful secondary service connection claim are: (1) Evidence 
of a current disability for which secondary service connection is 
sought; (2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between the 
two.  See Wallin v. West, 11 Vet. App. 509-512 (1998).

III. Analysis of Petition to Reopen Claim

In its January 2006 decision, the Board denied service connection 
for bilateral hearing loss because the evidence did not support a 
finding that hearing loss was incurred in or aggravated during 
military service.  As a result, that decision is final.  See 38 
U.S.C.A. § 7104(a).  The Board's January 2006 decision is the 
last final denial with respect to the claim for service 
connection for bilateral hearing loss.  For the reasons that 
follow, the Board finds that new and material has not been 
received to reopen the appellant's claim for entitlement to 
service connection for bilateral hearing loss.  See 38 U.S.C.A. § 
7104(b).

The evidence of record at the time of the previous final denial, 
in January 2006, included the appellant's March 1953 separation 
examination report, VA treatment records, private treatment 
records, an August 2005 audiological examination report, and two 
buddy statements.  The appellant's service treatment records were 
not available due to destruction in a fire at the National 
Personnel Records Center.  The March 1953 separation examination 
report indicated that the appellant was administered whispered 
voice and spoken voice tests and obtained 15/15 on both.  The 
buddy statements, dated in September 2001, were from two 
individuals stationed with the appellant.  In one statement, R.R. 
stated that he remembered the appellant having hearing trouble 
that became worse after basic training.  In the other statement, 
C.B. stated that a grenade exploded near the appellant during 
basic training.  Private treatment records indicated the 
appellant had hearing loss.  The August 2005 VA examination 
report reflected that the appellant's bilateral hearing loss was 
not caused by or the result of military service.  The VA examiner 
specifically opined that the appellant had conductive hearing 
loss, which could not have been caused by exposure to loud noise 
in service.

The evidence added to the record subsequent to the last final 
denial, in January 2006, includes VA treatment records and a 
November 2009 private audiology examination report from A.S., 
M.D.  The evidence was not of record at the time of the January 
2006 Board decision, and is thus "new."  However, for the 
reasons below, the Board finds that the evidence is not material.

The A.S., M.D., audiology report indicates the appellant has 
hearing loss, but does not provide an opinion as to whether there 
is a nexus between the hearing loss and service.  Evidence of a 
current hearing loss disability was of record at the time of the 
previous Board's decision.  Consequently, the November 2009 
report does not relate to an unestablished fact necessary to 
substantiate the claim, and is thus not material.  See 38 C.F.R. 
§ 3.156(a).  

The VA treatment records received after the last final denial of 
the appellant's claim include a May 2009 VA audiology report.  
The report indicated the appellant had moderately severe to 
severe mixed hearing loss in the right ear, and moderate to 
profound mixed hearing loss in the left ear.  As noted above, 
evidence that the appellant had hearing loss was already of 
record at the time of the January 2006 Board decision.  Thus, 
although the May 2009 audiology report is new, it does not relate 
to an unestablished fact necessary to substantiate the claim, and 
is not material.  Similarly, none of the other VA treatment 
records indicate whether there is a nexus between the appellant's 
hearing loss and service, and are thus not material. 

The appellant has expressed a belief that he has bilateral 
hearing loss as a result of his exposure to loud noise in 
service.  The evidence received subsequent to a last final 
decision is presumed credible for purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the contention.  Duran v. Brown, 
7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  As a lay person, the appellant's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability or symptoms of a disability 
are subject to lay observation.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  However, hearing loss, which 
is typically confirmed through diagnostic studies, is not, in the 
Board's opinion the type of disorder which is susceptible to lay 
opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Additionally, the appellant stated that 
his hearing loss was caused by exposure to loud noise in service 
prior to the January 2006 Board decision.  Consequently, his 
contention is cumulative and redundant of information already of 
record at the time of the previous final decision.  Thus, the 
Board finds that the appellant's statement that his hearing loss 
was caused by exposure to noise in service does not constitute 
new and material evidence to warrant reopening.  

After a review of the evidence submitted by the appellant and 
added to the file since the January 2006 rating decision, the 
Board finds that it is cumulative and redundant of the evidence 
of record at the time of the last prior final denial and does not 
raise a reasonable possibility of substantiating the claim.  The 
new evidence, as described above, only confirms the appellant's 
diagnosis of bilateral hearing loss.  Moreover, there is no new 
evidence of record which establishes hearing loss during his 
period of active duty or within one year of separation from 
service.  Therefore, the new evidence does not establish a nexus 
between appellant's hearing loss and service.

In the absence of evidence establishing a nexus to service, the 
Board finds that what was missing at the time of the prior final 
denial remains deficient, namely evidence that the appellant has 
hearing loss that is related to his military service.  
Accordingly, the Board concludes that the additional evidence is 
not new and material.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim for 
service connection for bilateral hearing loss is not reopened.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


